Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-17 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 04/03/2019.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 04/03/2019, 05/30/2019, 06/13/2019, 09/17/2019, 04/21/2021, 12/21/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “measuring unit configured to…” and “transmitting unit configured to…” in claims 1-15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid they being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 4, 6-10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO NPL “Discussion on initial access and mobility for NR”, Aug 22-26, 2016 (hereinafter “DOCOMO”), and in view of Ouchi et al. US Pub 2015/0222402 (hereinafter “Ouchi”).
Regarding claim 1
DOCOMO discloses a terminal device (i.e. “UE” page 4, Section 3.1) comprising:
configured to perform downlink measurement on a basis of a downlink reference signal (“DL-measurement RS (DL-MRS) should be transmitted periodically on fixed DL resources” page 5, Section 3.1; Fig. 1(a) below); and
configured to transmit a first uplink reference signal (“i.e. “UL-MRS” in  Fig. 1(b) below; “UL-based measurement can also be considered” page 5, section 3.2) on a basis of first setting (“UL-based measurement for measurement design in NR as shown in Fig. 1” page 4, Section 3.1) related to measurement for radio resource management (“UE controlled mobility measurements” are related to radio resource management function, “Discussion on mobility measurements for NR” on pages 4-5, Section 3; and also “RRM measurement/(reporting)” page 5, Section 3.2),

    PNG
    media_image1.png
    384
    552
    media_image1.png
    Greyscale

wherein transmits the first uplink reference signal (e.g. “UL-MRS” in Fig. 1(b)) in a case in which a first condition (i.e. “RRC-CONNECTED state in LTE” page 5, Section 3.2) is satisfied (“In the CONNECTED state, minimizing handover delay… UL signal can trigger DL-MRS transmission from surrounding nodes, or UL-based measurement can also be considered.” page 5, Section 3.2), and
performs the downlink measurement (e.g. “DL-MRS” in Fig. 1(a)) in a case in which a second condition (i.e. “RRC-IDLE state in LTE” page 4, Section 3.1) is satisfied (“In the IDLE state, minimizing UE battery consumption is highly required to achieve longer standby time. Basically we can consider DL-based measurement and UL-based measurement for measurement design in NR as shown in Figure 1” page 4, Section 3.1).
DOCOMO does not explicitly teach a terminal device comprising a measuring unit configured to perform downlink measurement and a transmitting unit configured to transmit a first uplink reference signal.
In an analogous art, Ouchi discloses a terminal device (i.e. “terminal 2” in Fig. 2; [0074]) comprising a measuring unit (“channel measurement unit 209” [0090]; Fig. 2) configured to perform downlink measurement (“The channel measurement unit 209 measures a path loss of the downlink from the downlink reference signal input from the demultiplexing module 2055, and outputs the measured path loss to the higher layer processing unit 201. The channel measurement unit 209 calculates a channel estimation value of the downlink from the downlink reference signal, and outputs the calculated channel estimation value to the demultiplexing module 2055.” [0090]).
a transmitting unit (i.e. “transmission unit 207” in Fig. 2) configured to transmit an uplink reference signal (“a transmission unit 207 that transmits the first uplink reference signal, the second uplink reference signal, and the uplink demodulation reference signal.” [Abstract]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify DOCOMO’s method of mobility measurements for NR, to include Ouchi’s method for performing appropriate transmission control for uplink reference signal, in order to efficiently provide uplink/downlink measurement and reporting based on uplink/downlink channel conditions (Ouchi [0014-0015]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ouchi’s method for performing appropriate transmission control for uplink reference signal into DOCOMO’s method of mobility measurements for NR since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
DOCOMO, as modified by Ouchi, previously discloses the terminal device according to claim 1,
DOCOMO further discloses wherein, in the case in which the first condition is satisfied, the terminal device is in a connection mode (“RRC-CONNECTED state in LTE” page 5, Section 3.2), and
in the case in which the second condition is satisfied, the terminal device is an idle mode or an inactive mode (“RRC-IDLE state in LTE” page 4, Section 3.1).

Regarding claim 4
DOCOMO, as modified by Ouchi, previously discloses the terminal device according to claim 1, 
Ouchi further discloses wherein the transmitting unit transmits the first uplink reference signal (“A first uplink reference signal is referred as a periodic SRS (P-SRS: Periodic Sounding Reference Signal) or a trigger type 0 SRS (Trigger Type 0 Sounding Reference Signal)” [0051]) in a case in which a third condition (“In a case where various parameters are configured by higher layer signaling, the first uplink reference signal is periodically transmitted according to the configured transmission subframe.” [0051]) is satisfied and transmits a second uplink reference signal (“A second uplink reference signal is referred to as an aperiodic SRS (A-SRS: Aperiodic Sounding Reference Signal) or a trigger type 1 SRS (Trigger Type 1 Sounding Reference Signal).” [0051]) on a basis of second setting (i.e. periodic vs., aperiodic) different from the first setting (“the information which is specifically configured for the terminal can be independently (i.e. the configuration “setting” is different) configured from the periodic sounding reference signal and the aperiodic sounding reference signal.” [0051] and furthermore “The predetermined parameter may be parameters that are independently configured for the respective reference signals.” [0094]) in a case in which a fourth condition is satisfied (“In a case where the transmission of the second uplink reference signal is requested, the second uplink reference signal is aperiodically transmitted based on information (SRS request) on a transmission request of a second uplink reference signal included in a downlink control information format.” [0051]).

Regarding claim 6
DOCOMO, as modified by Ouchi, previously discloses the terminal device according to claim 4,
Ouchi further discloses wherein, in the case in which the third condition is satisfied (for example, physical uplink control channel is configured), a target time resource is a transmission timing instructed in the first setting, and in the case in which the fourth condition is satisfied (for example, physical uplink control channel is not configured), the target time resource is a transmission timing instructed in the second setting and is not the transmission timing instructed in the first setting (“the terminal 2 can switch the transmission timing of the second uplink reference signal depending on whether or not the first configuration is set by the higher layer.” [0097] and furthermore “The terminal 2 uses the physical random access channel in order to request a radio resource in a case where the physical uplink control channel is not configured, or request a transmission timing adjustment information (referred to as timing advance (TA)) necessary to adjust an uplink transmission timing to a reception timing window of the base station 1 to the base station 1.” [0052]).

Regarding claim 7
DOCOMO, as modified by Ouchi, previously discloses the terminal device according to claim 4, 
Ouchi further discloses wherein, with a predetermined frequency resource (see Fig. 4), the first uplink reference signal (i.e. periodic SRS) and the second uplink reference signal (i.e. aperiodic SRS) are not simultaneously transmitted (“The predetermined parameter may be parameters that are independently configured for the respective reference signals.” [0094]. Because the signals are periodic vs. aperiodic in nature, and also because the transmission parameters are set up independently, henceforth the transmission are not simultaneous).

Regarding claim 8
Ouchi discloses a base station device (“base station 1” [0058]; Fig. 1) comprising:
a transmitting unit (i.e. “transmission unit 107” in Fig. 1; [0058]) configured to transmit a downlink reference signal (as shown in Fig. 1 and afore-mentioned in claim 1 discussion); and
a measuring unit (i.e. “channel measurement unit 109” in Fig. 1; [0058]) configured to perform first uplink measurement on a basis of a first uplink reference signal transmitted by a terminal device that transmits the first uplink reference signal on a basis of first setting related to measurement for radio resource management in a case in which a first condition is satisfied, and performs downlink measurement on a basis of the downlink reference signal in a case in which a second condition is satisfied (afore-mentioned claim 1 discussion).
The scope and subject matter of apparatus claim 8 are similar to the scope and subject matter as claimed in apparatus claim 1. Therefore apparatus claim 8 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 9
DOCOMO, as modified by Ouchi, previously discloses the base station device according to claim 8, further comprising:
Ouchi further discloses a transfer unit (i.e. “transmission unit 107” in Fig. 1) configured to transfer measurement information obtained through the first uplink measurement (“In a case where the radio resources where the PUSCHs are arranged are allocated, the radio resource control module 1011 preferentially allocates radio resources having good channel quality based on an uplink channel measurement result input from the channel measurement unit 109. That is, the radio resource control module 1011 sets configurations of various downlink signals and configurations of various uplink signals to a certain terminal 2 or a certain cell c. The radio resource control module 1011 sets a configuration of a first uplink reference signal, a configuration of a second uplink reference signal, and a first configuration to a certain terminal 2 or a certain cell c. The radio resource control module generates information on these configurations, and outputs the generated information to the transmission unit 107.”; [0060]) to an adjacent base station (“adjacent base station 1” [0063]).

Regarding claim 10
The base station device according to claim 8,
wherein, in a case in which a first condition is satisfied, the terminal device is in a connection mode, and
in the case in which the second condition is satisfied, the terminal device is in an idle mode or an inactive mode.
The scope and subject matter of apparatus claim 10 are similar to the scope and subject matter as claimed in apparatus claim 2. Therefore apparatus claim 10 corresponds to apparatus claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 12
The base station device according to claim 8, wherein the measuring unit performs the first uplink measurement in a case in which a third condition is satisfied, and performs second uplink measurement on a basis of a second uplink reference signal transmitted by the terminal device on a basis of second setting different from the first setting in a case in which a fourth condition is satisfied.
The scope and subject matter of apparatus claim 12 are similar to the scope and subject matter as claimed in apparatus claim 4. Therefore apparatus claim 12 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 14
The base station device according to claim 12,
wherein, in the case in which the third condition is satisfied, a target time resource is a transmission timing instructed in the first setting, and
in the case in which the fourth condition is satisfied, the target time resource is a transmission timing instructed in the second setting and is not the transmission timing instructed in the first setting.
The scope and subject matter of apparatus claim 14 are similar to the scope and subject matter as claimed in apparatus claim 6. Therefore apparatus claim 14 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 15
The base station device according to claim 12,
wherein, with a predetermined frequency resource, the first uplink reference signal and the second uplink reference signal are not simultaneously transmitted.
The scope and subject matter of apparatus claim 15 are similar to the scope and subject matter as claimed in apparatus claim 7. Therefore apparatus claim 15 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 16
A method performed by a processor, the method comprising:
performing downlink measurement on a basis of a downlink reference signal in a case in which a second condition is satisfied; and
transmitting a first uplink reference signal on a basis of first setting related to measurement for radio resource management in a case in which a first condition is satisfied.
The scope and subject matter of method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 16 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 17
A method performed by a processor, the method comprising:
transmitting a downlink reference signal; and
performing first uplink measurement on a basis of a first uplink reference signal transmitted by a terminal device that transmits the first uplink reference signal on a basis of first setting related to measurement for radio resource management in a case in which a first condition is satisfied, and performs downlink measurement on a basis of the downlink reference signal in a case in which a second condition is satisfied.
The scope and subject matter of method claim 17 is drawn to the method of using the corresponding apparatus claimed in claim 8. Therefore method claim 17 corresponds to apparatus claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DOCOMO, in view of da Silva, and further in view of Chakraborty et al. US Pub 2013/0343252 (hereinafter “Chakraborty”).
Regarding claim 3
DOCOMO, as modified by Ouchi, previously discloses the terminal device according to claim 1,
DOCOMO and Ouchi do not specifically teach wherein, in the case in which the first condition is satisfied, a target time resource is within a discontinuous reception (DRX) section, and in the case in which the second condition is satisfied, the target time resource is outside of the DRX section.
In an analogous art, Chakraborty discloses wherein, in the case in which the first condition is satisfied (i.e. RRC-CONNECTED state), a target time resource is within a discontinuous reception (DRX) section (“in step 806, increasing a Discontinuous Reception (DRX) interval for the UE. DRX is a LTE feature that allows a UE to discontinue monitoring a downlink control channel in a specified period of time DRX interval).” [0052]), and
in the case in which the second condition is satisfied (i.e. RRC-IDLE state), the target time resource is outside of the DRX section (“The UE can thus enter into a DRX inactive state, if desired, during which the UE stops monitoring the downlink control channel.” [0052]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify DOCOMO’s method of mobility measurements for NR, as modified by Ouchi, to include Chakraborty’s method for improving power supply lifetime of user equipment (UE), in order to minimize power consumption of reference signals measurement and transmission during DRX active and inactive periods (Chakraborty [0052]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chakraborty’s method for improving power supply lifetime of user equipment (UE) into DOCOMO’s method of mobility measurements for NR since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
The base station device according to claim 8,
wherein, in the case in which the first condition is satisfied, a target time resource is within a DRX section, and
in the case in which the second condition is satisfied, the target time resource is outside of the DRX section.
The scope and subject matter of apparatus claim 11 are similar to the scope and subject matter as claimed in apparatus claim 3. Therefore apparatus claim 11 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DOCOMO, in view of Ouchi, and further in view of Parkvall et al. US Pub 2017/0331670 (hereinafter “Parkvall”).
Regarding claim 5
DOCOMO, as modified by Ouchi, previously discloses the terminal device according to claim 4,
DOCOMO and Ouchi do not specifically teach wherein, in the case in which the third condition is satisfied, a target frequency resource is deactivated, and in the case in which the fourth condition is satisfied, the target frequency resource is activated.
In an analogous art, Parkvall discloses wherein, in the case in which the third condition is satisfied (i.e. “RRC connection establishment, maintenance and release” [0331]), a target frequency resource is deactivated (“RRC Connection Reconfiguration message can establish/modify/release radio bearers, configure L1, L2 and L3 parameters and procedures (e.g., for mobility and/or to establishment of dual connectivity).” [0453]; “Configuration of radio resources for RRC connection and configuration of lower layers” [0329-0347] and furthermore “discontinuing the performing and evaluating of measurements or discontinuing the demodulating and decoding and evaluation of information, in response to determining that the predetermined criterion is met for one of the resources, such that one or more resources in the predetermined set of resources are not measured or demodulated and decoded; and deactivating the activated receiver circuitry, further in response to determining that the predetermined criterion is met for one of the resource” [0011]), and in the case in which the fourth condition is satisfied (i.e. “RRC connection establishment, maintenance and release” [0331]), the target frequency resource is activated (“RRC Connection Reconfiguration message can establish/modify/release radio bearers, configure L1, L2 and L3 parameters and procedures (e.g., for mobility and/or to establishment of dual connectivity).” [0453]; “Configuration of radio resources for RRC connection and configuration of lower layers” [0329-0347] and furthermore “performing a measurement on each of a plurality of resources from a predetermined set of resources or demodulating and decoding information from each of a plurality of resources from a predetermined set of resources, where the resources in the predetermined set of resources are each defined by one or more of a beam, a timing, and a frequency; evaluating the measurement or the demodulated and decoded information for each of the plurality of resources against a predetermined criterion;” [0011]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify DOCOMO’s method of mobility measurements for NR, as modified by Ouchi, to include Parkvall’s method for activating and releasing various resources to meet predetermined criteria, in order to efficiently 5G communication networks and devices (Parkvall [0011]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Parkvall’s method for activating and releasing various resources to meet predetermined criteria into DOCOMO’s method of mobility measurements for NR since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13
The base station device according to claim 12,
wherein, in the case in which the third condition is satisfied, a target frequency resource is deactivated, and
in the case in which the fourth condition is satisfied, the target frequency resource is activated.
The scope and subject matter of apparatus claim 13 are similar to the scope and subject matter as claimed in apparatus claim 5. Therefore apparatus claim 13 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464